      Case 1:17-cv-09268-VEC-RWL Document 59 Filed 03/13/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PAUL CONTI,
                       Plaintiff,                              No. 17-CV-9268 (VEC)

       -against-                                               ANSWER TO FIRST AMENDED
                                                               ANONYMIZED COMPLAINT
JOHN DOE,                                                      AND COUNTERCLAIM WITH
                                                               JURY DEMAND
                       Defendant.


       Defendant John Doe, by and through his attorneys Emery Celli Brinckerhoff & Abady

LLP, for his answer to the Complaint in this matter, avers as follows in response to the

correspondingly numbered paragraphs of Plaintiff’s First Amended Anonymized Complaint:

       1-4.    Denied.

       5.      Admit that Doe sent the text messages annexed as Exhibit A; otherwise denied.

       6.      Admit that Doe sent the email annexed as Exhibit B and that Dershowitz, Jenike,

and Meyer were copied on the email; otherwise denied.

       7.      Admit that Jenike and Conti are physicians; otherwise denied.

       8.      This paragraph states legal conclusions to which no response is required. To the

extent it makes factual allegations, denied.

       9.      Admit that Conti sent the email annexed as Exhibit C to, among other people,

Doe’s parents; otherwise denied.

       10.     Admit that Conti is a psychiatrist; Doe otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations.

       11.     Admit that Doe resides in the state in question; the allegation concerning Doe’s

citizenship states a legal conclusion to which no response is required.



                                                   1
      Case 1:17-cv-09268-VEC-RWL Document 59 Filed 03/13/19 Page 2 of 8



       12-14. These paragraphs state legal conclusions to which no response is required.

       15.     Denied.

       16.     Admit that Conti met with members of Doe’s family in New York City in or

about May 2016. Doe otherwise denies knowledge or information sufficient to form a belief as

to the truth of the allegations in subparagraphs a-g concerning what his family members

allegedly told Conti.

       17.     Admit that Conti met Doe in New York City for the first time in or about May

2016; otherwise denied.

       18.     Denied.

       19.     Admit that Doe traveled to Portland, Oregon; otherwise denied.

       20-21. Denied.

       22-23. Doe denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

       24.     Admit that Doe traveled to Israel in the fall of 2016; otherwise denied.

       25-27. Denied, including all subparagraphs of Paragraph 27.

       28.     Admit that Doe resided in Portland for a period of time; otherwise denied.

       29.     Denied.

       30.     Doe denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

       31-32. Denied.

       33.     Admit that Doe called Conti while Conti was in London; otherwise denied.

       34.     Denied.




                                                2
      Case 1:17-cv-09268-VEC-RWL Document 59 Filed 03/13/19 Page 3 of 8



          35.   Admit that Doe sent Conti the messages copy-pasted into Exhibit D; otherwise

denied.

          36.   Admit that Conti sent the email annexed as Exhibit D; otherwise denied.

          37.   Admit that Doe sent the email annexed as Exhibit E and that employees of Pacific

Premier Group were copied on the email; otherwise denied.

          38.   Denied.

          39.   Admit that Doe sent the email annexed as Exhibit F and that Jenike, Dershowitz,

and Meyer were copied on it; otherwise denied.

          40.   Denied.

          41.   Admit that Doe sent the email annexed as Exhibit G and that his parents, Jenike,

and Meyer were copied on it; otherwise denied.

          42.   Admit that Doe sent the email annexed as Exhibit H and that Dershowitz and

Lippert were copied on it; otherwise denied.

          43.   Admit that Doe sent the email annexed as Exhibit I and that Dershowitz and

Meyer were copied on it; otherwise denied.

          44.   Admit that Doe sent the email annexed as Exhibit J and that Dershowitz and

Meyer were copied on it; otherwise denied.

          45.   Admit that Doe sent the email annexed as Exhibit K and that Dershowitz and

Meyer were copied on it; otherwise denied.

          46.   Admit that Doe sent the email annexed as Exhibit L and that Doe’s parents were

copied on it; otherwise denied.

          47.   Admit that attorneys for Conti and Doe had discussions in or about November

2017; otherwise denied.



                                                 3
      Case 1:17-cv-09268-VEC-RWL Document 59 Filed 03/13/19 Page 4 of 8



       48.    Denied.

       49.    Admit that Doe sent the email annexed as Exhibit M and that Dershowitz and

Doe’s parents were copied on it; otherwise denied.

       50.    Admit that Doe sent the email annexed as Exhibit N and that Dershowitz, Lippert,

Jenike, and Meyer were copied on it; otherwise denied.

       51.    Admit that Doe sent the email annexed as Exhibit O and that Dershowitz, Lippert,

Jenike, and Meyer were copied on it; admit that November 23, 2017 was Thanksgiving Day;

otherwise denied.

       52-53. Denied.

       54-58 (First Claim for Relief).                      Dismissed in part by Court; denied.

       59-79 (Second through Sixth Claims for Relief).      Dismissed by Court; denied.

       80-83 (Seventh Claim for Relief).                    Dismissed in part by Court; denied.

                                 AFFIRMATIVE DEFENSES

                             FIRST AFFIRMATIVE DEFENSE

       84.    The complaint fails to state a claim upon which relief can be granted.

                            SECOND AFFIRMATIVE DEFENSE

       85.    Conti lacks standing to seek injunctive relief.

                             THIRD AFFIRMATIVE DEFENSE

       86.    Conti is not entitled to equitable relief because he has unclean hands.

                            FOURTH AFFIRMATIVE DEFENSE

       87.    Doe’s allegedly defamatory statements were absolutely and/or qualifiedly

privileged.




                                                4
      Case 1:17-cv-09268-VEC-RWL Document 59 Filed 03/13/19 Page 5 of 8



                                FIFTH AFFIRMATIVE DEFENSE

       88.       Conti consented to Doe’s conduct of which he complains.

                                SIXTH AFFIRMATIVE DEFENSE

       89.       Doe’s allegedly defamatory statements were substantially true.

                             SEVENTH AFFIRMATIVE DEFENSE

       90.       Doe’s allegedly defamatory statements were protected statements of opinion.

                              EIGHTH AFFIRMATIVE DEFENSE

       91.       Doe’s allegedly defamatory statements were nonactionable rhetorical hyperbole.

                               NINTH AFFIRMATIVE DEFENSE

       92.       Doe lacked malice and/or the requisite level of fault to be held liable for his

allegedly defamatory statements.

                               TENTH AFFIRMATIVE DEFENSE

       93.       Doe’s allegedly defamatory statements are not actionable under the single

instance rule.

                                         COUNTERCLAIM

                                     Breach of Fiduciary Duty

       94.       Conti was Doe’s treating psychiatrist.

       95.       Within the confines of their doctor-patient relationship, and with the expectation

of confidentiality and discretion, Doe disclosed to Conti extremely sensitive information about

his personal history, his family life, and his mental health.

       96.       As Doe’s treating psychiatrist, Conti was a fiduciary who acted on Doe’s behalf

under circumstances giving rise to a relationship of trust and confidence.




                                                   5
      Case 1:17-cv-09268-VEC-RWL Document 59 Filed 03/13/19 Page 6 of 8



       97.     Conti had and continues to have a common-law and statutory duty not to disclose

Doe’s confidential medical information without necessity and without Doe’s consent.

       98.     In an effort to extract money from Doe and Doe’s family, Conti has gone out of

his way to publicly disclose as much of Doe’s confidential medical information as possible—

including to his counsel, the Court, and Court personnel.

       99.     Conti’s pleadings in this action include far more of Doe’s confidential medical

information that is reasonably necessary to plead Conti’s claims.

       100.    The overdisclosure of Doe’s confidential medical information is by design: Conti

hopes that the threat of embarrassment if Doe’s identity were further revealed will allow Conti to

extract a windfall from Doe and his family.

       101.    One of the nation’s leading experts in psychiatric ethics has reviewed the First

Amended Anonymized Complaint and relevant materials, and concluded that Dr. Conti’s

pleadings in this case included more information about Doe that was ethically permissible, that

Dr. Conti did not comply with the applicable standards of ethical conduct in his profession, and

that Dr. Conti’s conduct risks inflicting harm on Doe.

       102.    By unnecessarily disclosing—indeed, weaponizing—Doe’s confidential medical

information for personal financial gain, Conti has breached his fiduciary duties to Doe.

       103.    On information and belief, Conti has also disclosed Doe’s confidential medical

information without consent or necessity to persons outside the context of this litigation,

including to his wife, another Portland-area psychiatrist, and Stephen Houze.

       104.    As a result of Conti’s unlawful conduct, Doe has suffered damages, including

emotional distress, trauma, and anguish.




                                                 6
      Case 1:17-cv-09268-VEC-RWL Document 59 Filed 03/13/19 Page 7 of 8



       105.    Those damages will be compounded exponentially if Doe’s identity is further

publicly revealed as the case proceeds, thus exposing his confidential medical information to the

general public and the tabloid press.

       106.    Conti’s conduct was willful, wanton, reckless, and malicious.

                                        JURY DEMAND

       107.    Doe demands trial by jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Doe respectfully requests that the Court enter judgment as follows:

       A.      Dismissing Conti’s Complaint with prejudice in its entirety and denying all relief

requested therein;

       B.      Granting Doe compensatory damages in an amount to be determined at trial;

       C.      Granting Doe punitive damages in an amount to be determined at trial;

       D.      Awarding costs, fees, and disbursements to the fullest extent permitted by law;

and

       E.      Granting such other and further relief as the Court deems just and proper.




                                                7
     Case 1:17-cv-09268-VEC-RWL Document 59 Filed 03/13/19 Page 8 of 8



Dated: March 13, 2019
       New York, New York

                                         EMERY CELLI BRINCKERHOFF
                                         & ABADY LLP


                                                       /s/
                                         Andrew G. Celli, Jr.
                                         Katherine Rosenfeld
                                         Douglas E. Lieb

                                         600 Fifth Avenue, 10th Floor
                                         New York, New York 10020

                                         (212) 763-5000

                                         Attorneys for Defendant /
                                         Counterclaim Plaintiff John Doe




                                     8
